Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered November 2, 2006, convicting him of driving while under the influence of alcohol and aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was knowingly, voluntarily, and intelligently made. In addition, the defendant was clearly informed of the court’s sentencing options if he failed to comply with the conditions of the plea agreement. Accordingly, appellate review of the defendant’s contention that his enhanced sentence was excessive is precluded (see People v Greene, 13 AD3d 647 [2004]). Spolzino, J.P., Santucci, Dillon and Balkin, JJ., concur.